United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Katherine Smith, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0605
Issued: October 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 29, 2016 appellant, through counsel, filed a timely appeal from an
October 15, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant established an emotional condition in the performance of
duty, as alleged.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that there was confusion as to the appropriate claim form for
appellant to file, that the medical evidence supports appellant’s claim, that OWCP’s decisions
should be reversed, and that all of appellant’s claims subsequent to a July 6, 2010 claim for posttraumatic stress disorder (PTSD) be reviewed.
FACTUAL HISTORY
On February 5, 2014 appellant, then a 49-year-old general legal and kindred
administrator, filed an occupational disease claim (Form CA-2) alleging that she returned to
work after a previously accepted occupational injury in April 2011, that she gradually worked up
to full-time employment in August 2011, but that in October 2011 the stress of her job and fulltime employment aggravated her preexisting illness. She listed the nature of her disease as
PTSD and anxiety. In support of her claim, appellant submitted memoranda from the employing
establishment dated October 8, 15, and 16, 2013 informing appellant of a government furlough,
but noting that she was being temporarily retained as an essential employee.
OWCP accepted appellant’s previous claim for PTSD and panic disorder without
agoraphobia as a result of appellant being trapped in an elevator on July 6, 2010.3 Appellant
filed multiple claims for traumatic injuries as a result of being exposed to the elevator on
multiple days after her return to work.4
By letter dated March 26, 2014, OWCP informed appellant that further evidence was
necessary to support her claim, including factual and medical evidence. Appellant was afforded
30 days for a response.
Appellant subsequently submitted multiple memoranda detailing her allegations with
regard to her claim for an emotional condition. She stated that on July 6, 2010 she was trapped
in an elevator in her office building during a power outage for almost one hour. Appellant stated
that, after this incident, she suffered from anxiety and PTSD. She noted that this claim had been
accepted by OWCP. Appellant alleged that she returned to work after this incident, but was
discriminated against and treated disparately because of her PTSD. She noted that she was
terrified of elevators, and in particular the elevator that trapped her, and that this caused multiple
problems when she returned to work. Appellant would not go on the elevator, so the employing
establishment made an accommodation wherein they provided appellant with a work space on
the first floor so she would not have to ride the elevator. However, she alleged that management
purposely delayed fixing the elevator, that this elevator was constantly being repaired, and that
just seeing the elevator, or getting an e-mail stating that it was not working, was the cause of
great anxiety. Appellant stated that although her placement on the first floor was labeled as an
accommodation, she was placed on exhibit by being stationed on the first floor when all of her
colleagues were on the fourth floor. She contended that being placed separate from her
colleagues resulted in her not being included in meetings, having issues with paperwork, losing

3

OWCP File No. xxxxxx996.

4

Appellant also filed a claim for a traumatic injury (Form CA-1) with an injury date of March 31, 2014 which she
stated occurred while going up the stairs while holding the rails in her office building. This claim was denied by
OWCP, and is currently being reviewed by the Board in Docket No. 16-0528. Docket No. 16-0528 (issued
August 23, 2016.

2

training opportunities, and that her placement on the first floor interfered with her career
advancement.
Appellant also alleged that her doctor was denied access to the facility during the
government shutdown. The appointment had allegedly been scheduled so her doctor could teach
her some relaxation techniques with regard to how to deal with the elevator. She contended that
this visit was initially approved but denied months later and this almost killed her emotionally.
Appellant also stated that during the government shutdown she was left on the first floor where
all the printers and copiers were shut off. She noted that she did not even know where the light
switch was and she sat alone in the dark crying. Appellant also alleged that a requested transfer
from her facility to one in Nashville was sabotaged by her managers. She contended that, with
regard to the transfer, she was discriminated against because of her PTSD and anxiety attacks,
OWCP claims, her performance appraisal, communication from her manager or human
resources, or all of these factors. Appellant noted issues with getting a copy of her appraisal as
well as problems with having her leave and deductions from her paycheck calculated properly.
She made general allegations with regard to a hostile work environment, and noted hurtful
actions and verbal comments made to her with regard to the elevator and her treatment for
PTSD.
In an April 14, 2013 memorandum, a representative of the employing establishment
noted that appellant was able to perform her duties in accordance with expectations. The
employing establishment noted that when appellant returned to work, she was relocated to the
first floor, but the National Call Center was located on the fourth floor. It also noted that, as of
March 10, 2014, appellant had been reassigned to another division and moved to another
building as part of the accommodation for the incident. The employing establishment agreed
that appellant had several panic attacks, complained of chest pain and overall body pain related
to the elevator being broken during certain times, and that seeing the elevator broken gave her
extreme panic attacks.
The record also contains a September 9, 2011 recommendation wherein Michele
Thompson gave appellant a letter and noted that appellant would be a great asset to any team.
Ms. Thompson noted, inter alia, that appellant had exemplary work ethics, excellent written and
verbal communication skills, was extremely organized, had great analytical skills, an enthusiastic
attitude, and an outstanding level of service and unwavering commitment to exceed customer’s
expectations. The record also contains e-mail correspondence between appellant and Carl
Thunel of the employing establishment dated from September 30 through October 11, 2011,
wherein appellant expressed her dismay that she had been not transferred to the Nashville
branch, and her allegation that Mr. Thunel had told her it would be a general transfer.
Mr. Thunel responded that appellant was never blackballed, that two very strong letters of
recommendation had been written by her supervisors but that the position had to be approved by
the director in Nashville. There are also e-mails in the record indicating that appellant was able
to send and receive e-mails despite working in the dark on October 9, 2013. In an e-mail to
Dejanill Shearer appellant noted that appellant did not know where the light switch was, she was
all alone, and it was dark.
Appellant received treatment from Dr. Rooman Arain, a Board-certified psychiatrist, on
multiple dates commencing September 15, 2011. In a January 25, 2012 note, Dr. Arain indicated
that appellant was currently under her care and receiving treatment for PTSD and anxiety since
the July 7, 2010 employment incident. She recommended that appellant be transferred to another
3

location, and indicated that she would continue to see appellant for medication management and
support. Multiple psychiatry progress notes from November 4, 2011 through September 5, 2013
indicate that Dr. Arain treated appellant for PTSD, panic attacks, and specific phobia of
elevators. In an October 14, 2013 outpatient progress note, Dr. Arain stated that appellant was
agitated, that the therapeutic milieu had been jeopardized, and that appellant had been very
manipulative throughout the session. In a November 4, 2013 letter to appellant, Dr. Arain stated
that she did not specialize in workers’ compensation and no longer felt comfortable providing
treatment. She stated that it would be in their mutual interest for appellant to seek medical care
from another physician. In a December 2, 2013 final report, Dr. Arain stated that appellant had
been under her care from July 9, 2010 through November 4, 2013, and was diagnosed as having
PTSD, specific phobia and panic attacks. She noted that appellant sought treatment due to an
incident to work on July 6, 2010 when she was trapped in an elevator, and that the incident
caused appellant to suffer anxiety and frequent panic attacks. Dr. Arain noted that appellant’s
stress and anxiety had become overwhelming for her and that she referred appellant for intensive
outpatient treatment. She noted that appellant was currently enrolled in a program through
Mercy Hospital under the care of Dr. Marlon Mangahas, a psychiatrist, and that she would no
longer be treating appellant.
In a medical note dated November 22, 2013, Dr. Mangahas stated that appellant had been
a patient in the Intensive Outpatient Program at Mercy Behavioral Health since
November 5, 2013. She noted that appellant was being treated for mood disorder, anxiety
disorder, and PTSD and was under her care. Dr. Mangahas stated that it would be in appellant’s
best interest to withdraw from her college courses this semester to focus on her mental health.
In a December 10, 2013 report, Dr. J. Todd Dean, a psychiatrist, diagnosed appellant with
PTSD, major depression by history, arthritis, obesity, and occupational problems. He noted that
appellant suffered a work-related disability as a consequence of being trapped in an elevator for
an hour or more and feeling that she would not survive the incident. Dr. Dean noted that
appellant’s anxiety has been triggered by continuing problems with the elevator in her building
and by interpersonal/administrative conflicts that she has experienced since the incident, having
to do largely with her efforts to find accommodations that would allow her to return to work. He
noted that the elevator incident was traumatic and the proximate cause of appellant’s
occupational difficulties, but there appeared to be a history of interpersonal difficulties, perhaps
in the context of situation stressors, such as the elevator accident, or a conflict with a supervisor,
that exacerbated the problem. In an attending physician’s report dated January 23, 2014,
Dr. Dean diagnosed PTSD related to her employment. He noted that it was likely that appellant
would need accommodations for the foreseeable future such as working in a different building
and under different supervisors. On January 29, 2014 Dr. Dean indicated that appellant had been
advised to continue working with her behavioral psychologist, Dr. Abramson.
In a May 14, 2014 report, Dr. Yizchok M. Abramson, a licensed clinical psychologist,
stated that appellant was currently under treatment for PTSD which related to an incident in 2010
when the elevator she was taking broke down. He noted that he was seeing her twice weekly and
attempting to desensitize her to elevators. Dr. Abramson did not believe that appellant was able
to return to work as she was far too anxious to be productive. He also noted that her
accommodations were not met and that in his opinion she must once again be in the program
offered at De Paul Hospital. Dr. Abramson diagnosed her with PTSD, osteoarthritis,
occupational problems -- difficult work conditions, financial stress.
4

In a December 16, 2014 decision, OWCP denied appellant’s claim, as it found that the
medical evidence of record failed to demonstrate that the claimed medical conditions were
causally related to the established work-related events. It had accepted the following events as
factors of employment: (1) that due to the shutdown of the Federal Government, from October 7
through 16, 2013, the building in which appellant worked was closed to nonessential personnel
and the public, and therefore appellant’s medical provider was not allowed to make an on-site
visit to appellant; (2) on October 9, 2013 appellant sat in the dark because she did not know
where the light switch was located; (3) due to the government shutdown not all of staff on the
claimant’s floor were in the building and some of the equipment was turned off.
On January 8, 2015 appellant requested a telephonic hearing before an OWCP hearing
representative. At the hearing held on July 20, 2015 she noted that she was returning to work
after being on extensive leave when she got stuck in an elevator. Appellant described how the
elevator was constantly broken with yellow strips marking it that resembled crime/death scenes.
She stated that she was out of work about one week or so after the elevator incident, but when
she returned to work she could not take the elevator anymore, so she began to take the stairs.
Appellant stated that she was taken out of work around July 14 or 15, 2010 due to the elevator
incident, and did not return to work until April 2011. When she returned the employing
establishment placed her workstation on the first floor but her colleagues were on the fourth
floor. Appellant stated that OWCP had accepted her claim for work-related PTSD. She
indicated that she had restrictions upon her return to work of no stairs or elevators. Appellant
testified that starting in March 2014 she was moved to a new building and was assigned to the
third floor and she had no choice but to use the stairs due to her inability to ride in the elevator.
She also noted that she had to walk extended distances to her office as she was not provided
handicap parking accommodations, aggravating her knees.
After the hearing, appellant submitted an October 16, 2013 note, wherein Dr. Arain noted
diagnoses of PTSD, panic attacks and specific phobias and that it was her recommendation that
appellant be relocated to another building due to ongoing issues with the elevator in the location
where she was presently working. She noted that appellant and her therapist were attempting to
do a site visit so they could practice some relaxation techniques in the elevator where appellant
was trapped, but that this request was denied. She noted that since that time appellant started to
decompensate and was again struggling with escalating anxiety, and that it would be in her best
interest to move to another location. In a December 2, 2013 note, Dr. Arain listed appellant’s
diagnosis as PTSD, specific phobia, and panic attacks. She noted that the work incident of
July 6, 2010 caused appellant to suffer anxiety and frequent panic attacks and to be absent from
work. Dr. Arain recommended that appellant be transferred to another building due to ongoing
issues with the elevator in the location where she was working. She noted that the stress and
anxiety had become overwhelming for appellant and a higher level of care was needed due to
patient decompensating. She noted that she was referred to outpatient treatment, and was
currently enrolled in a program though Mercy Hospital and was under the care of Dr. Marlon
Mangahas. Dr. Arain noted that she would no longer be seeing appellant due to changes in her
schedule and the need for her to see a physician who specializes in workers’ compensation.
By decision dated October 15, 2015, the hearing representative affirmed the
December 16, 2014 decision. He found that appellant had failed to establish that the accepted
employment factors in this claim aggravated appellant’s preexisting emotional condition.

5

LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that he or she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his or her emotional condition.
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.5 Workers’ compensation law does not apply
to each and every injury or illness that is somehow related to an employee’s employment.6
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage of workers’ compensation.7 Where
the disability results from an employee’s emotional reaction to his or her regular or specially
assigned duties or to a requirement imposed by the employment, the disability comes within the
coverage of FECA.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.10
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the facts alleged or implicated by the employee did, in fact,
occur.12 Mere perceptions of harassment or discrimination are not compensable under FECA.13
A claimant must substantiate allegations of harassment or discrimination with probative and

5

20 C.F.R. § 10.5(q).

6

L.D., 58 ECAB 344 (2007).

7

A.K., 58 ECAB 119 (2006).

8

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

9

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon.,
42 ECAB 556 (1991).
10

See William H. Fortner, 49 ECAB 324 (1998).

11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

K.W., 59 ECAB 271 (2007).

13

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

6

reliable evidence.14 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.15 Perceptions and feelings
alone are not compensable. To establish entitlement for benefits, a claimant must establish a
basis in fact for the claim by supporting his or her allegations with probative and reliable
evidence.16
If a claimant does implicate a factor of employment, OWCP should then determine
whether the evidence of record substantiates that factor.17 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.18
Rationalized medial opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.19
ANALYSIS
Initially, the Board notes that its review is limited to OWCP’s October 15, 2015 merit
decision. Appellant’s appeals regarding her other claims are not the subject of this decision.
The Board also finds that this claim was properly developed as an occupational disease
claim. Counsel’s contention that this claim could be considered a recurrence of the July 6, 2010
traumatic injury that occurred when appellant was stuck in an elevator is without merit. Section
10.5(x) of OWCP’s regulations provides that a recurrence of disability means the inability to
work after an employee has returned to work caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.20 As appellant’s allegations
concern incidents that occurred after her return to work and new exposure to the work
environment, this is not a recurrence. Furthermore, contrary to counsel’s allegation, it is not a
series of traumatic injuries. A traumatic injury is an injury caused by an incident or incidents
occurring within one workday or shift. An occupational disease or illness is a condition
produced by the work environment over a period longer than a single workday or shift.21
Accordingly, appellant’s claim is properly treated as a claim for an occupational disease.
14

J.F., 59 ECAB 331 (2008).

15

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005).

16

L.M., Docket No. 13-267 (issued November 15, 2013).

17

Supra note 12; David C. Lindsey, Jr., 56 ECAB 263 (2005).

18

Robert Breeden, 57 ECAB 622 (2006).

19

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

20

20 C.F.R. § 10.5(x).

21

Id. at §§ 10.5(ee) and (q).

7

In the present case, appellant alleges that she suffered an emotional condition causally
related to factors of her federal employment. Appellant’s prior claim for a traumatic injury was
accepted for PTSD due to her being stuck in an elevator for 50 minutes on July 6, 2010. The
Board is now considering appellant’s claim for an emotional condition that she alleges was
caused by various factors of her federal employment following her return to work after the
July 6, 2010 incident. OWCP accepted that the following were compensable factors of federal
employment: (1) that due to the shutdown of the Federal Government, from October 7 through
16, 2013, the building in which appellant worked was closed to nonessential personnel and the
public, and therefore appellant’s medical provider was not allowed to make an on-site visit to
appellant; (2) that on October 9, 2013 appellant sat in the dark because she did not know where
the light switch was located; and (3) due to the government shutdown not all of the staff on
claimant’s floor were in the building and some of the equipment was turned off. The Board will
first consider whether appellant has established any other compensable factors of employment.
The Board finds that appellant has not alleged that pursuant to Cutler,22 her emotional
condition was caused by performance of actual employment duties. Rather, appellant objects to
various actions by the employing establishment.
Appellant made an allegation regarding administrative action of the employing
establishment that her leave was not properly credited and that she did not receive her appraisal
on time. In Thomas D. McEuen,23 the Board held that an employee’s emotional reaction to
administrative or personnel matters by the employing establishment is generally not covered
under FECA as such matters pertain to procedures and requirements of employing establishment
and do not bear a direct relation to the work required by an employee. The Board noted,
however, that coverage under FECA would attach if the factual circumstances surrounding the
administrative or personnel action established error or abuse by superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment errored or acted abusively, the Board has examined whether he employing
establishment acted reasonably.24 The Board finds that appellant has presented no credible
evidence of error or abuse by the employing establishment in either handling appellant’s leave
requests or in timely issuing her performance evaluations. The Board finds that appellant has not
established any error or abuse related to these administrative matters.
Appellant alleged that the employing establishment acted improperly with regard to her
transfer to the Nashville office, which she believed caused her not to get the position. The Board
has held that denial by an employing establishment of a request for a different job, promotion, or
transfer are not compensable factors of employment as they did not involve the employee’s
ability to perform her regular or specially assigned work duties but rather constitute her desire to
work in a different position.25 The employing establishment has denied appellant’s allegations
22

Supra note 8.

23

Id.

24

See Richard J. Dube, 42 ECAB 916, 920 (1991).

25

Donald W. Bottles, 40 ECAB 349, 353 (1988). See supra note 18 (an employee’s dissatisfaction with being
transferred constitutes frustration from not being permitted to work in a particular environment or to hold a
particular position and is not compensable).

8

that they tried to sabotage her transfer. In fact, the record establishes that appellant received very
good letters of recommendation, and that the employing establishment tried to assist appellant
with her transfer to the Nashville office, but that ultimately it was the Nashville office that made
the decision. Appellant presented no corroborating evidence to establish that management acted
abusively with regard to the proposed transfer. She has not established administrative error or
abuse in the performance of these actions and they are therefore not compensable under FECA.26
Appellant made multiple allegations concerning her assignment to the first floor of her
office building. The Board notes that appellant was assigned to the first floor as an
accommodation after the employment incident wherein she was stuck in an elevator for 50
minutes. The remainder of appellant’s colleagues worked on the fourth floor. Appellant alleged
that she was placed on exhibit by being placed on the first floor, that she was not included in
meetings, and that she lost training opportunities due to this placement. She, however, submitted
no evidence supporting these allegations. Rather, the placement was made as an accommodation
for appellant. Disability is not covered when an employee is frustrated in not being permitted to
work in a particular work environment.27 The Board also notes that appellant alleged an
environmental factor in that she had to see the elevator when she entered the building and also
received e-mails when the elevator was broken. This concern also addresses appellant’s work
environment. The evidence of record does not show any error or abuse on the part of the
employing establishment. Rather, they tried to accommodate appellant. There is absolutely no
evidence that the employing establishment intentionally delayed fixing the elevator, nor is there
any evidence that appellant worked in a hostile work environment. In the absence of probative
evidence, the allegation of discrimination or hostile work environment is merely a perception of
dissatisfaction with supervisors that does not constitute a compensable work factor.28
To the extent that appellant is claiming harassment and discrimination, the Board has
held that harassment and discrimination by supervisors and coworkers, if established as
occurring and arising from the performance of work duties, can constitute a compensable work
factor.29 A claimant, however, must substantiate allegations of harassment and discrimination
with probative and reliable evidence.30 Mere perceptions of harassment or discrimination are not
compensable under FECA,31 and unsubstantiated allegations of harassment or discrimination are
not determinative of whether such harassment or discrimination occurred.32 Appellant alleged
hurtful comments from management and her colleagues, but provided no details with regard to
these alleged situations. She did not submit factual evidence in support of her allegations of
harassment or identify the dates and details of any alleged work incidents, and thus has not

26

D.S., Docket No. 15-0411 (issued September 10, 2015).

27

Lillian Cutler, supra note 8; see also T.M., Docket No. 15-1774 (issued January 20, 2016).

28

K.P., Docket No. 15-1779 (issued November 23, 2015).

29

T.G., 58 ECAB 189 (2006); Dorothea M. Belnavis, 57 ECAB 311 (2006).

30

C.W. 58 ECAB 137 (2006); supra note 18.

31

T.M., Docket No. 15-1774 (issued January 20, 2016).

32

S.S., Docket No. 15-1454 (issued December 15, 2015).

9

established a compensable work factor. Absent evidence of error or abuse, any resulting
emotional condition must be considered self-generated and not employment generated.33
Therefore, the Board finds that appellant failed to establish any additional compensable
factors. As OWCP determined that appellant had established specific compensable factors that
occurred during the Federal Government shutdown in October 2013, the Board must review the
medical evidence.34
The Board finds that appellant has not submitted rationalized medical evidence
establishing that her claimed conditions were causally related to the accepted compensable
employment factors.35
The Board notes that all of the accepted compensable factors of appellant’s federal
employment took place during the government shutdown from October 7 through 16, 2013.
Appellant must establish that her PTSD and/or anxiety are causally related to these compensable
factors. Dr. Arain treated appellant from September 15, 2011 through December 2, 2013 for
PTSD, panic attacks, and specific phobia (elevators). She attributed appellant’s condition to her
phobia after being trapped in an elevator on July 7, 2010. Dr. Arain never addressed any
incidents that occurred during the government shutdown. Dr. Mangahas noted on November 22,
2013 that appellant was being treated for mood disorder, anxiety disorder, and PTSD, but did not
discuss the cause of these conditions.
Dr. Dean, in reports dated from December 10, 2013 through January 29, 2014, diagnosed
PTSD, major depression by history, and occupational problems. He noted that appellant suffered
a work-related disability as a consequence of being trapped in an elevator for an hour or more,
and noted that appellant had continuing anxiety triggered from problems with the elevator in her
building and interpersonal/administrative conflicts that she had experienced since the incident.
Dr. Dean noted that the elevator incident was traumatic and the proximate cause of appellant’s
occupational difficulties, but noted that there appeared to be a history of interpersonal
difficulties, perhaps in the context of situation stressors, that exacerbated the problem. He never
specifically addressed the specific interpersonal problems, or lists the compensable factors that
occurred during the period October 7 through 16, 2013.
Dr. Abramson diagnosed PTSD, osteoarthritis, occupational problems and financial stress
related to appellant’s work, but also did not address the specific compensable factors of
employment. Accordingly, as appellant has failed to submit medical evidence establishing a
causal relationship between the accepted medical condition and the accepted compensable
factors of her federal employment, OWCP properly denied appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § 10.605 through 10.607.

33

D.F., Docket No. 15-1057 (issued December 7, 2015).

34

Tina B. Francis, 56 ECAB 180 (2004); see also J.H., Docket No. 11-1368 (issued December 20, 2011).

35

See A.V., Docket No. 15-1394 (issued December 22, 2015).

10

CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 15, 2015 is affirmed.
Issued: October 17, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

